OPINION BY Judge
COHN JUBELIRER.
Paul Iverson (Requestor) appeals from the Order of the Court of Common Pleas of Montgomery County (trial court) that reversed the Final Determination of the Office of Open Records (OOR). The OOR’s Final Determination granted Requestor’s appeal of the denial of his request for records (Request) by Montgomery County (County). The trial court reversed the OOR’s Final Determination that the County was not justified in denying the Request on the basis that it was insufficiently specific, per Section 703 of the Right to Know Law1 (RTKL), 65 P.S. § 67.703. On appeal, Requestor argues that: the Request was sufficiently specific; the fact that the County’s IT infrastructure is insufficient to easily meet the Request is irrelevant; and the County’s denial of the Request effectively limits the number of documents a re-questor may request, in violation of Section 1308 of the RTKL, 65 P.S. § 67.1308.
On December 3, 2010, Requestor submitted his Request by email to the County. The Request stated:
Pursuant to section 102 of the Commonwealth of Pennsylvania’s right-to-know law, I am requesting an electronic copy of all email records to and from the <montcopa.org> mail domain, to and from the <septa.org>, <dvrpc.org>, <pahouse.net> and <pasenate.com> domains,
WHERE
The email subject and body contain the following terms:
Newton
Fox Chase
Fox Chase-Newton
R8
HS-1
Pennypack
Trail
Greenway
Pa-tec
Bryn Athyn
Pitcairn
Parkhouse
Lorimer
Bethayres
(Request, R.R. at 11a.) On December 10, 2010, the County notified Requestor that it would require additional time to review the Request. On January 10, 2011,2 the County denied the Request (Denial), stating:
your request is not sufficiently specific for the following reasons:
*2831. You did not identify a time period for which you are seeking emails.
2. You did not identify County senders/recipients for the emails you are seeking.
3. You did not identify the subject matter for the emails you are seeking.
(Denial, R.R. at 15a.) Requestor appealed the Denial to the OOR. In the appeal to the OOR, the County argued, in part, that complying with the Request would be impracticable. The OOR issued its Final Determination holding that the Request was sufficiently specific because it allowed the County to determine which records were being requested, and that the County’s difficulty in producing the requested records would not alter their character as public records. The County appealed to the trial court, which held a hearing.
At the hearing, the County presented testimony from the County’s Open Records Administrator, Burt Thomas Noonan, and the County’s Infrastructure Development Manager, Anthony Olivieri. Crediting the testimony of the County’s witnesses, particularly Mr. Olivieri, the trial court held that the Request was insufficiently specific because, in order to search the County’s archived emails in the manner requested, the County would have to purchase additional, expensive computer hardware and even with the new equipment, the search itself would take weeks, not counting the time that would be necessary for individuals to review each email to determine what privileges or exemptions might apply. Requestor now appeals to this Court.3
On appeal to this Court, Requestor argues that: (1) his Request was sufficiently specific; (2) if the County’s IT infrastructure is unable to handle the Request, the County should upgrade its infrastructure or change the way it handles its emails in order to be able to comply with such requests; and (3) the trial court’s holding violates Section 1308’s provision that an agency may not limit the number of documents a requestor may request.
We first address Requestor’s argument that the Request was, in fact, sufficiently specific because it allowed the County to ascertain what records he was requesting. Section 703 of the RTKL provides, in relevant part, that a request for records “should identify or describe the records sought with sufficient specificity to enable the agency to ascertain which records are being requested.” 65 P.S. § 67.703. An open-ended request that gives an agency little guidance regarding what to look for may be so burdensome that it will be considered overly broad. Mollick v. Township of Worcester, 32 A.3d 859, 871 (Pa.Cmwlth.2011). A request that is more narrow, however, may be sufficiently specific even though it requests broad categories of records. Easton Area School District v. Baxter, 35 A.3d 1259, 1265 (Pa.Cmwlth.2012). In addition, the specificity of a request must be construed in the request’s context, rather than envisioning everything the request might conceivably encompass. Pennsylvania State Police v. Office of Open Records, 995 A.2d 515, 516-17 (Pa.Cmwlth.2010).
In Pennsylvania State Police, a request- or sought “[a]ny and all records, files, or *284manual(s), communication(s) of any kind, that explain, instruct, and or require officer^) and Trooper(s) to follow when stopping a Motor Vehicle, pertaining to subsequent search(es) of that Vehicle, and the seizures of any property, reason(s) therefore (sic) taking property.” Id. at 515-16 (emphasis in original) (alteration in original). This Court held that the part of the request seeking “any and all records, files, or communications of any kind,” was not sufficiently specific, but that the part of the request seeking “ ‘manual(s),’ ” in the context of vehicle stops and seizures of property meant “ ‘manual(s)’ relating to vehicle stops, searches and seizures,” and was, thus, sufficiently specific because it enabled the Pennsylvania State Police to ascertain what records the requestor was seeking. Id. .at 517.
In Mollick, this Court considered a request that sought, among other things, “(1) all emails between the Supervisors regarding any Township business and/or activities for the past one and five years; and (2) all emails between the Supervisors and the Township employees regarding any Township business and/or activities for the past one and five years.” Mollick, 32 A.3d at 871. This Court held that the request was insufficiently specific because it failed “to specify what category or type of Township business or activity for which [the requestor was] seeking information.” Id. We stated that “it would place an unreasonable burden on an agency to examine all of its emails for an extended time period without knowing, with sufficient specificity, [to] what Township business or activity the request is related.” Id.
In Easton Area School District, 35 A.3d at 1260, this Court considered a request for “ ‘[a]ll emails sent and received between Oct. 1 and Oct. 31’ for email addresses of nine school board members, the school district superintendent and the general school board address.” This Court held that this request was sufficiently specific because:
[u]nlike in Mollick, though, the request here was not for years but for 30 days and the request was obviously sufficiently specific because, the School District has already identified potential records included within the request. Because, unlike in Mollick, the request here does not constitute an unreasonable burden, it is sufficiently specific to comply with Section 703 of the RTKL.
Id. at 1265.
Here, the Request is most like the request this Court found to be insufficiently specific in Mollick. The Request provides no timeframe with regard to the emails it seeks. It does not identify specific individuals, email addresses, or even departments, but requests any applicable emails sent from the County’s domain to four other domains. There is no context within which the search may be narrowed. It is true that the Request limits the emails sought to those that have one of fourteen terms in the subject line; however, some of these search terms, such as “Trail,” are incredibly broad. Thus, as in Mollick, we hold that the trial court did not err in determining that the Request was too broad to enable the County to determine which records the Requestor sought.4
*285For this reason, we affirm the Order of the trial court.5

ORDER

NOW, August 15, 2012, the Order of the Court of Common Pleas of Montgomery County in the above-captioned matter is hereby AFFIRMED.

. Act of February 14, 2008, P.L. 6.


. Although the date on the face of the Denial is January 10, 2010, it appears that this is a typo, given that the Request was submitted December 3, 2010.


. "This Court’s scope of review from a decision of a trial court in a case under the RTKL is 'limited to determining whether findings of fact are supported by competent evidence or whether the trial court committed an error of law, or an abuse of discretion in reaching its decision.’ ” Mollick v. Township of Worcester, 32 A.3d 859, 869 n. 16 (Pa.Cmwlth.2011) (quoting Kaplin v. Lower Merion Township, 19 A.3d 1209, 1213 n. 6 (Pa.Cmwlth.), petition for allowance of appeal denied, 612 Pa. 693, 29 A.3d 798 (2011)).


. Requestor argues that, pursuant to Section 1308(2) of the RTKL, 65 P.S. § 67.1308(2), he is not required to disclose the motive or purpose for his Request. Section 1308(2) states that a policy or regulation adopted under the RTKL may not include "[a] requirement to disclose the purpose or motive in requesting access to records.” 65 P.S. § 67.1308(2). However, the necessity of informing an agency with sufficient specificity of the records requested is not the same as a regulation requiring the disclosure of Requestor’s pur*285pose for seeking the records. As in Pennsylvania State Police and Mollick, some subject matter context may be necessary, as a practical matter, to narrow an otherwise overly broad request down to a request that sufficiently informs an agency of the records requested.


. Due to our holding that the Request, in and of itself, is impermissibly broad, we do not reach Requestor’s remaining issues, which relate to the trial court’s rationale based upon the feasibility of attempting to comply with this immense Request.